Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of S.N. 16/404,397 (filed 05/06/19, now US 10,811,619), which application is a CON of S.N. 15/318,791 (filed 12/14/16, now US 10,333,083), which application is a 371 of PCT/JP2015/061762 (filed 04/16/15), which application claims priority to JP 2014-128425 (filed 06/23/14).
	Applicant should update the CON data at p1 of the specification to reflect the above current data.
	The Preliminary Amendment filed 09/18/20 is entered.  Claims 13-35 are pending.
	The Abstract of the Disclosure (amended) filed 09/18/20 is entered.
	The Drawings filed 09/18/20 are approved by the examiner.
	No IDS has been filed in this application.
The examiner will consider information which has been considered by the Office in a parent application when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the 37 CFR 1.98(a)(1)  and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-17 of prior U.S. Patent No. 10,811,619. This is a statutory double patenting rejection.
In determining whether a statutory basis for a double patenting rejection exists, the question to be asked is: Is the same invention being claimed twice? 35 U.S.C. 101  prevents two patents from issuing on the same invention. "Same invention" means identical subject matter. Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A reliable test for double patenting under 35 U.S.C. 101  is whether a claim in the application could be literally infringed without literally infringing a corresponding claim in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). Is there an embodiment of the invention that falls within the scope of one claim, but not the other? If there is such an embodiment, 
In the instant case, the only difference in claim terminology is “…wherein the photoelectric conversion film composed of a bulk hetero mixed layer” (parent application, emphasis added) vs the instant language “…wherein the photoelectric conversion film comprises a bulk hetero mixed layer”.  However, the examiner submits that the transitional phrase “composed of” (parent application) is treated as open-ended claim language (i.e. comprising) as there is no evidence of record or in the specification to treat the claim language otherwise.  See MPEP 2111.03 IV.
If it is determined that the same invention is being claimed twice, 35 U.S.C. 101  precludes the grant of the second 
Claims 31-35 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9-12 of prior U.S. Patent No. 10,333,083. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,333,083. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘083 are directed to articles comprising subphthalocyanine derivative compounds.  The instantly recited compounds are identical (to the issued claims), and the claimed preamble structural limitations (i.e. “photoelectric conversion film”, “solid state image sensor” and “electronic device”) are all within the scope of, or are obvious design parameters, over the issued article claims.  
Likewise, Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,811,619. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘083 are directed to articles comprising subphthalocyanine derivative compounds.  The instantly recited compounds are identical (to the issued claims), and the claimed preamble structural limitations (i.e. “photoelectric conversion film”, “solid state image sensor” and “electronic device”) are all within the scope of or are obvious design parameters, over the issued article claims.  
allowable over the prior art.
Nohr et al (US 6,368,395 Bl) discloses a photoelectric conversion film comprising: a subphthalocyanine derivative represented by the following General Formula (1),



    PNG
    media_image1.png
    274
    588
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    258
    302
    media_image2.png
    Greyscale


where, in General Formula (1), X represents any substituent selected from among the group consisting of a halogen, a hydroxy group, a thiol group, an amino group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkyl amine group, a substituted or unsubstituted aryl amine group, a substituted or unsubstituted alkylthiogroup and a substituted or unsubstituted arylthio group (Refer to Claim 1; Z each independently represent -H, a halogen, an alkyl group), Ri to R3 each independently represent a substituted or unsubstituted ring structure, and at least one of Ri to R3 includes at least one hetero atom in the ring structure (Refer to the general formula disclosed in Claim 1; wherein Xi to X12 each independently represent carbon or nitrogen).
	The reference, however, does not disclose or suggest the instant article limitations wherein the photoelectric conversion film containing the subphthalocyanine derivative(s) comprises a bulk hetero mixed layer (para 0059-0060 instant specification).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 19, 2021